

117 HR 1274 IH: Election Official Integrity Act of 2021
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1274IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Mrs. McBath introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to prohibit campaign activities by chief State election administration officials.1.Short titleThis Act may be cited as the Election Official Integrity Act of 2021.2.Prohibition on campaign activities by chief State election administration officials(a)In GeneralTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by inserting after section 319 the following new section:319A.Campaign activities by chief State election administration officials(a)ProhibitionIt shall be unlawful for a chief State election administration official to take an active part in political management or in a political campaign with respect to any election for Federal office over which such official has supervisory authority.(b)Chief State election administration officialThe term chief State election administration official means the highest State official with responsibility for the administration of Federal elections under State law.(c)Active part in political management or in a political campaignThe term active part in political management or in a political campaign means—(1)holding any position (including any unpaid or honorary position) with an authorized committee of a candidate, or participating in any decision-making of an authorized committee of a candidate;(2)the use of official authority or influence for the purpose of interfering with or affecting the result of an election for Federal office;(3)the solicitation, acceptance, or receipt of a contribution from any person on behalf of a candidate for Federal office; and(4)any other act which would be prohibited under paragraph (2) or (3) of section 7323(b) of title 5, United States Code, if taken by an individual to whom such paragraph applies (other than any prohibition on running for public office).(d)Exception in case of recusal from administration of elections involving official or immediate family member(1)In generalThis section does not apply to a chief State election administration official with respect to an election for Federal office in which the official or an immediate family member of the official is a candidate, but only if—(A)such official recuses himself or herself from all of the official’s responsibilities for the administration of such election; and(B)the official who assumes responsibility for supervising the administration of the election does not report directly to such official.(2)Immediate family member definedIn paragraph (1), the term immediate family member means, with respect to a candidate, a father, mother, son, daughter, brother, sister, husband, wife, father-in-law, or mother-in-law. .(b)Effective dateThe amendments made by subsection (a) shall apply with respect to elections for Federal office held after December 2021.